ROBINSON, C. J.
Action by plaintiff as collector of tbe revenue of Jasper county against defendant, tbe Miners Bank of Joplin, to collect personal taxes to tbe amount of $1,351.28, claimed to be due to tbe State and county for tbe year 1901, on account of an assessment *2against its shares of stock that were listed by defendant’s chief officer and delivered to the assessor for taxation as required by law.
At the hearing before the circuit court, judgment was rendered in favor of plaintiff for the amount of the taxes claimed, and the case is brought here on defendant’s appeal.
In so far as the case need be considered here, it is in all its essential features like the companion case with which it was argued in this court, State ex rel. Wilson v. First National Bank of Carterville, 180 Mo. 717, and upon the authority of that case, and for the reasons given therein, the judgment of the circuit court herein will be reversed, and it is so ordered.
Marshall, Gantt, Burgess, Valliant and Fox, JJ., concur; Brace, J., dissents.